Citation Nr: 0510424	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for exophoria.

2.  Entitlement to an increased evaluation for an adjustment 
disorder with anxiety neurosis and depression, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a compensable (increased) evaluation for a 
deviated septum.

4.  Entitlement to a compensable (increased) evaluation for 
bilateral hearing loss, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
June 1972.  This matter arises from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which determined that 
the veteran had failed to submit new and material evidence to 
reopen a claim of service connection for exophoria, assigned 
a 30 percent disability evaluation for an adjustment disorder 
with anxiety neurosis and depression, and denied a 
compensable (increased) evaluation for a deviated septum.  

This matter also stems from a July 2003 rating decision that 
assigned a noncompensable disability evaluation for bilateral 
hearing loss, after granting service connection for the same.  
The veteran appealed the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In letters received in November 2003 and May 2004, the 
veteran requested a videoconference hearing between himself 
sitting at the RO and a veterans law judge sitting in 
Washington, DC.  The RO mailed a letter dated March 23, 2005 
informing the veteran that a video hearing was scheduled for 
March 29, 2005.  The veteran failed to report for this 
hearing.

Prior to the scheduled hearing, a form was received from the 
veteran indicating: "I decline this video hearing, and prefer 
to wait for a future visit by a member of the Board of 
Veterans' Appeals."  In an attached letter, the veteran 
indicated that he did not receive notice of the scheduled 
video hearing until the end of February, which did not 
provide him enough time to prepare.  He also indicated he was 
changing his representative to The American Legion, and that 
he wished to have additional time to confer with his personal 
representative.  The form and letter were received by the RO 
on March 14, 2005.  

Given the circumstances set forth above, the veteran is 
entitled to such a hearing (often called a travel Board 
hearing) before a Veterans Law Judge of the Board, and one 
should be scheduled.  38 C.F.R. §§ 20.700, 20.704 (2004).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  Notify 
him of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


